IN THE SUPREME COURT OF MISSISSIPPI

                             NO. 2014-CT-01457-SCT

AUNDREA ROBINSON

v.

MARTIN FOOD STORES, INC. d/b/a
SUNFLOWER FOOD STORES OF MAGNOLIA

                           ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                       09/09/2014
TRIAL JUDGE:                            HON. DAVID H. STRONG, JR.
TRIAL COURT ATTORNEYS:                  EMILY H. BURCH
                                        WILLIAM L. MORTON, III
COURT FROM WHICH APPEALED:              PIKE COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                DAVID NEIL McCARTY
                                        JONATHAN C. TABOR
                                        LEIGH-ANN TABOR
                                        EMILY H. BURCH
ATTORNEYS FOR APPELLEE:                 STEVEN C. COOKSTON
                                        PATRICK M. TATUM
                                        WILLIAM L. MORTON, III
NATURE OF THE CASE:                     CIVIL - PERSONAL INJURY
DISPOSITION:                            AFFIRMED - 10/12/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


      EN BANC.

      PER CURIAM.

¶1.   The judgment of the Court of Appeals is affirmed by an equally divided Court.

¶2.   AFFIRMED.

    WALLER, C.J., RANDOLPH AND KITCHENS, P.JJ., KING, COLEMAN,
MAXWELL, BEAM AND CHAMBERLIN, JJ., CONCUR. ISHEE, J., NOT
PARTICIPATING.